 GENERAL TIME CORPORATION343General Time Corporation,Westclox DivisionandIn-ternational Union of Electrical,Radio&MachineWorkers,AFL-CIO,Petitioner.Case 10-RC-8894February 9, 1972DECISION AND CERTIFICATION OFRESULTS OF ELECTION5. TheBoard has considered the objections,the Re-gionalDirector's report,and the Petitioner's excep-tionsand hereby adopts the Regional Director'sfindings,conclusions,and recommendations.'As thePetitioner has failed to receive a majority ofthe valid votes cast, we shallcertify theresults of theelection.BY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSPursuant to a Stipulation for Certification UponConsent Election, a secret ballot election was con-ducted among the employees in the stipulated unit de-scribed below. The tally of ballots furnished the partiesshowed that of approximately 952 eligible voters, 894cast valid ballots,' of which 363 were for, and 524against,the Petitioner. There were seven challengedballots,which were insufficient to affect the results.Thereafter, the Petitioner filed timely objections to con-duct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on December 6, 1971,issued and served on the parties his attached Report onObjections, recommending that the Petitioner's objec-tions be overruled and the results of the election cer-tified. Thereafter, the Petitioner filed timely exceptionsto the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardfinds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The parties stipulated and we find that the follow-ing employees constitute an appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees em-ployed by the Employer's General Time Corpora-tion,Westclox Division, Athens, Georgia, facility,but excluding all office clerical employees, profes-sionalemployees, guards and supervisors asdefined in the Act.'Five ballots were voidCERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the valid voteshave not been cast for International Union of Electri-cal,Radio&Machine Workers,AFL-CIO,and thatsaid labor organization is not the exclusive representa-tive of the employees in the unit found appropriatewithin the meaning of Section 9(a) of the Act, asamended.REPORT ON OBJECTIONSThe petition in the above-entitled proceeding wasfiled on September 14, 1971. Pursuant to a Stipulationfor Certification Upon Consent Election approved Oc-tober 12, 1971, an election by secret ballot was con-ducted on November 3, 1971, among the employees inthe appropriate unit to determine the question concern-ing representation. Upon conclusion of the balloting,the parties were furnished a tally of ballots whichshowed that of approximately 952 eligible voters, 363cast valid votes for, 524 cast valid votes against thePetitioner; 7 cast challenged ballots and 5 cast voidballots.The challenged ballots are not sufficient innumber to affect the results of the election. On Novem-ber 10, 1971, the Petitioner filed timely objections tothe election and a copy thereof was served timely on theEmployer.Pursuant to Section 102.69 of the Board's Rules andRegulations, an investigation of the issues raised by theobjections has been conducted and the Regional Direc-tor, having considered the results thereof, makes thefollowing findings and recommendations to the Board:OBJECTION 1The Company passed out a handbill justminutesprior to the election,raising amaterial new issuein which the Union had no time to reply.The Petitioner presented one witness who allegedthat on the day of the election, between the hours of 8a.m.and 10 a.m., a newspaper article entitled "LaborLetter," copy attached hereto as Appendix A, waspassed down her working line. This witness alleged thatshe did not know who started the leaflet down the line,lAs no exception was filed thereto,the Regional Director's recommen-dation that Objection 3 be overruled is adoptedpro formaThe Petitioner'sexceptions with respect to the Regional Director's overruling of Objection2 raise no material issues of fact warranting a hearing195 NLRB No. 53 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut heard that an employee who works in the tool roomwas passing out this literature. This witness specificallydenied that any foreman or supervisor was handing outliterature on the day of the election.In the opinion of the Regional Director, the above-related conduct, even if it were sponsored by the Em-ployer, is permissible campaigning which does notafford grounds warranting setting aside the election.Peerless Plywood Company,107 NLRB 427. Accord-ingly,Objection I is without merit.OBJECTION 2BoardAgent in charge of Petition, gave informa-tion to the Company Attorneys regarding thenumber of cards submitted for the petition whichis in violation of normal Board procedures.Petitioner's representative Browning alleged that onSeptember 22, 1971, he called theBoard agent assignedto investigate the petition regarding its status and wasinformed by theBoard agentthat he was in the processof making a determination as to the adequacy of theshowing of interest by checking the union authoriza-tion cards submitted with the petitionagainst apayrolllist submitted by the Employer. The Board agent toldBrowning that it appeared he needed to submit morecards to have a sufficient showing of interest and hewould call him after he finished checking the list. Ap-proximately 3 hours later,Browningreceived a callfrom the Board agent advising that 82 of the cardssubmitted were not valid as the employees signing thosecards no longer worked for the Employer.Browningwas informed that he had 24 hours to submit additionalcards and would be sent a telegram to that effect, whichhe admits receiving. In the meantime, Employer'scounsel contacted the Board agent regarding a hearingor possible election date and was informed that no datecould be discussed pending completion of the investiga-tion of the Petitioner's showing of interest.'The followingmorning, the Employer called a meet-ing of its employees and, among other things, told theemployees that their attorneys contacted the Board andfound out that the Union did not have a 30 percentshowing of interest and were lying about having amajority status. Petitioner presented two witnesses whoalleged that sometime in September 1971 employeeswere called in the plant cafeteria by departments andPlant Manager Graham spoke to them about the Un-ion.Among other things, the plant manager told theemployees that the Union was telling the employeesthat it had 50 percent of the eligible employees signedup on cards, but in fact the Employer had receivedinformation through their lawyers that the Union hadItmay be surmisedthat the Employer's counsel, aformerBoard attor-ney, recognizedthat the procedureunder Section101 17 and101 18 wasbeing followedregarding the Petitioner's showing of interestnot submitted the 30 percent required to file for anelection and the National Labor Relations Board hadgiven the Union an additional 48 hours to submit therequired number of signed cards. Therefore, union rep-resentatives would be running around trying to getcards signed before the deadline. No evidence was pre-sented or adduced that the Boardagent gaveinforma-tion to the Employer's attorneys regarding the numberof cards submitted.The Regional Director concludes that the Boardagent followed standard administrative procedure inchecking the showing of interest and properly advisedPetitioner of its insufficient showing of interest andrequired time to submit additional cards. The fact thatthe Employer's attorney surmised such and the Em-ployer so advised its employees is not objectionableconduct. Accordingly, Objection 2 is without merit.OBJECTION 3Excelsior list contained an excessive amount ofincorrect addresses.In support of this objection, the Petitioner submitted44 envelopes addressed to 44 different individuals,which were returned to the Petitioner by the post officemarked "Return to Sender" for various reasons.2 TheExcelsiorlist prepared by the Employer and receivedby the Petitioner on October 20, 1971, showed lastname, one initial, and the addresses of 980 employees.Petitioner contends that prior to receiving theExcel-siorlist, the Employer mailed out literature which wasaddressed to the employees by their full first name, zipcode, and full address. To support the contention thatthe Employer maintains accurate addresses of its em-ployees, Petitioner submitted threeW-2 forms of anemployee showing a change of name and address in 3different years. The address of this employee on theExcelsiorlist is the same as that shown on the latestW-2 form. Petitioner did not submit any evidence tosupport its contention that the Employer had mailedout literature to its employees addressed by their fullfirst name, zip code, and full address.The Employer contends that it used the same mailinglistas was furnished the Petitioner and that the listcontained as many up-to-date addresses as it had. Ap-proximately 44 letters were returned to the Employerbecause of insufficient addresses.It is now well settled that theExcelsiorrule will notbe applied mechanically.Program Aids Co.,163 NLRB145. Generally, the Board will not set an election asidebecause of an insubstantial failure to comply with theExcelsiorrule if the Employer has not been grosslynegligent and has acted in good faith.Telonic Instru-'The reasons stamped and checked on the envelope by the post office forinability to deliver were, "Moved-Left No Address," "Addressee Un-known," and "Insufficient Address " GENERAL TIME CORPORATION345ments,173 NLRB588. InValley Die Cast,160 NLRB1881, the Board foundthat the Employerhad substan-tially complied with the rule even though48 of 314addresses were nevercorrectly furnished to the Union.Also, inFontainebleu Hotel Corp.,181NLRB 1134,the Board held that approximately56 incorrect ad-dresses in a list of some300 did notvitiate the Em-ployer's attemptto comply with theExcelsiorrequire-ment.In the instant case,only 44 out of 980 wereundelivered,and the investigation in no way indicatesthat the supplying of full firstnames wouldhave beenof material benefit in assistingdelivery ofPetitioner'scommunications and in the opinion of this RegionalDirector,this omissionby the Employer did not violatethe requirementsofExcelsior.The Singer Company,175 NLRB 211.In the instant case, the Employer provided the Unionwitha list of its employeesfrom thatdata which it usedfor its payrollpurposes in the normal course of busi-ness.Further, the Employeritself usedthe same infor-mation in mailing its campaign literature to the em-ployees. As it doesnot appearthat the Employer wasgrossly negligent or acted inbad faith,it is the opinionof theRegionalDirector that Objection 3 is withoutmerit.The Lobster House,186 NLRB No. 27.FINDINGS AND RECOMMENDATIONSFor the reasons set forth above,this Regional Direc-tor finds Objections 1, 2, and 3 to be without merit andrecommends to the Board that they be overruled.IT IS FURTHER RECOMMENDEDthat since the tallyof ballots shows that the Petitioner failed to receive amajority of the valid ballots cast,a Certification ofResults of Election issue.APPENDIX ALabor LetterA Special News Report on Peopleand Their Jobs in Offices,Fields and FactoriesUNIONS PLAN hefty dues hikes after thefreeze despite uncertainty over Phase 2A San Francisco local of the Transport WorkersUnion reports it will raise dues 43% to $10 amonth once the freeze ends; still it worries aboutexceeding Phase 2 guidelines."I'm almost surewe'd cooperate"if the boost is disallowed, says anofficial.The United Transportation Union pro-ceeds with plans to raise assessments on locals50% to $4.50 a member a month; the move mayforce locals to raise their own dues.Yet a New YorkTeamsters local sits tight onearlier plans to boost dues; "it's up to the PriceCommission what will happen,"grouses an offi-cial.With Phase 2 looming,the Philadelphia Fed-eration of Teachers decides against seeking a duesincrease at this time.One result:The union mayhave to drop some activities.Union men say duesboosts are needed to pay for recent jumps in staffsalaries and office rents.An Akron, Ohio, labor leader frets "it's a badtime to be talking about dues increases" whenmembers aren't sure they'll get already-negotiatedpay boosts.